PER CURIAM We granted certiorari in this case since it involves the interpretation of Ark. Stat. Ann. § 50-411 (Repl. 1971) and Ark. Stat. Ann. § 61-141 (d) (Supp. 1979). In affirming the Court of Appeals, we only amplify its opinion on the issue of illegitimacy, § 61-141 (d). The verified petition for appointment of a personal representative for the estate of the decedent, Wesley Shaw, Sr., signed by petitioner Shaw, was filed by him on December 1, 1975. He listed himself as an heir with the relationship of “son”. He also listed as grandchildren the two infant children of petitioner Smith’s decedent. As indicated in the Court of Appeals’ opinion, the respondent, Ada Stewart, filed an objection to this proceeding on December 24, 1975, raising the question of their illegitimacy. That objection specifically asserted that as a “natural sister” of the decedent, she might have an interest as an intestate heir and that any claim by petitioner Smith’s decedent and petitioner Shaw “derives solely from their status as alleged illegitimate children and or descendants of such illegitimate children of the decedent.” Further, the personal representative, appointed at the request of petitioner Shaw, “is the nominee of persons whose interest in this litigation is adverse to petitioner both in theory and in fact.” In the circumstances, we hold as of April 26, 1977 (the date of the decision in Trimble v. Gordon, 430 U.S. 762, 97 S. Ct. 1459, 52 L. Ed. 2d 31 [1977]), litigation was pending as to the right of petitioners to inherit as illegitimate descendants of the decedent. Lucas v. Handcock, 266 Ark. 142, 583 S.W. 2d 491 (1979). See also Compton, Adm’x v. White, Guardian, 266 Ark. 648, 587 S.W. 2d 829 (1979). With this additional observation, the opinion of the Court of Appeals is affirmed in its entirety. Affirmed.